DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species of Fig. 10A-B (collectively referred to as Fig. 10, see para. 32 of instant specification) and Fig. 12. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species:
Fig. 10 describes performing an atrial capture test, corresponding to claims 1-11;
Fig. 12 describes performing an AV node capture test, corresponding to claims 12-23.
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status			in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of 			search (e.g., searching different classes/subclasses or electronic resources, or employing 		different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jeffrey R. Kurin on 10/11/2022, a provisional election was made without traverse to prosecute the invention of Fig. 10, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (claim 1) and a system (claim 8); thus, these claims pass step 1 of the subject matter eligibility test since they are directed towards a process and machine, respectively.
 As a whole, the claims recite a process of performing an atrial capture test that can be used to determine if and/or when atrial capture occurs in response to pacing a patient’s His bundle by, for each pacing pulse amplitude, of different pacing pulse amplitudes used during the pacing of the patient's His bundle, determining a respective stimulation-to-atrial sense (stim-to-AS) interval corresponding to a length of time between when a said His pacing pulse having the pacing pulse amplitude is delivered and when a respective atrial sensed event occurs; detecting how many increases to the stim-to-AS interval occurred, if any, in response to the pacing pulse amplitudes being gradually decremented over time until the loss of His or RV myocardium capture occurs; and determining whether atrial capture occurred, during the pacing of the patient's His bundle, based on results of the detecting how many increases to the stim-to-AS interval occurred, if any. This process has been determined to be an abstract idea in the form of a mental process; it is fully capable of being performed in the human mind. For example, these steps could be performed by a physician mentally analyzing stim-to-AS intervals for decreasing pacing pulse amplitudes using pen and paper. Since all of these steps are capable of being performed in the human mind, this claim passes Step 2A prong one of the eligibility test.
 This judicial exception is not integrated into a practical application because there are no additional elements recited which integrate the invention into a practical application. The steps of “during a plurality of cardiac cycles during which pacing of a patient's His bundle occurs using the at least one said electrode implanted in or proximate to a patient's His bundle, gradually decremented over time amplitudes of pacing pulses that are delivered to the patient's His bundle until loss of His or right ventricular (RV) myocardium capture occurs, such that the patient's His bundle is paced at a plurality of different pacing pulse amplitudes” are considered to be insignificant extra-solution activity necessary for gathering stim-to-AS interval data for the mental analysis step discussed above (see October 2019 Subject Matter Eligibility update, pg. 14, item iii: “While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”; MPEP 2106.05(g) lists examples of insignificant extra-solution activity in the form of mere data gathering). 
Additionally, in regards to the system of claim 8, the claim calls for one or more implantable electrodes that can be used for sensing and pacing; a sensing circuit configured to sense a His intracardiac electrogram (IEGM) using at least one said electrode that is implanted in or proximate to a patient's His bundle; a pulse generator configured to selectively produce pacing pulses that are delivered to the patient's His bundle using at least one said electrode that is implanted in or proximate to the patient's His bundle; and a controller configured to perform the method of claim 1. These additional elements do not integrate the invention into a practical application because they generally link the use of the judicial exception to a particular technological environment (i.e., the claimed medical system; see MPEP 2106.05(h): “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”) and are drawn to generic computer parts for performing the mental process (see October 2019 Subject Matter Eligibility update, pg. 8, item ii: “In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”). 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such elements are not recited, as explained above. Thus, these claims fail Step 2A prong two and Step 2B of the eligibility test, and these claims are not eligible subject matter under 35 U.S.C. 101.
Since claims 2-7 and 9-11 depend on an ineligible claim, these claims are also rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites, “a patient’s His bundle” in line 2, as well as “a loss of capture (LOC)” in line 5. It is unclear whether or not these limitations refer to the prior disclosed “patient’s His bundle” and “loss of capture” of claim 1, see lines 2 and 8-9. For examination purposes, these limitations have been interpreted as “the patient’s His bundle” and “the loss of capture (LOC)”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casavant (US 2020/0009390).
Regarding claims 1 and 8, Casavant discloses a medical system and method, comprising: 
one or more implantable electrodes that can be used for sensing and pacing (Fig. 1, electrodes 112A-B; Para. 49: “Additional electrodes may be included in the lead 106 for sensing electrical activity or for delivering stimulation energy”); 
a sensing circuit (Fig. 2, sensing circuit 220) configured to sense a His intracardiac electrogram (IEGM) using at least one said electrode that is implanted in or proximate to a patient's His bundle (Para. 52: “The His-bundle pacing system 118 may sense a physiological signal using one or more electrodes associated with the lead system or a physiological sensor. Examples of the physiological signal may include an electrocardiogram (ECG), an intracardiac electrogram (EGM) such as an atrial EGM, a ventricular EGM, or a His bundle EGM”; para. 49: “The lead 106 may be placed such that one or more electrodes, such as 112A-112B, are positioned in or on a His bundle 121”); 
a pulse generator configured to selectively produce pacing pulses that are delivered to the patient's His bundle using at least one said electrode that is implanted in or proximate to the patient's His bundle (Fig. 1, His bundle pacing system 118; Para. 51 describes functionality of His bundle pacing system 118); 
and a controller (Fig. 2, control circuit 230) configured to
 cause gradual decrementing over time of amplitudes of pacing pulses that are delivered to the patient's His bundle until loss of His or right ventricular (RV) myocardium capture occurs, such that the patient's His bundle is paced at a plurality of different pacing pulse amplitudes (Fig. 4 depicts gradual decrementing of pacing amplitude from 2.1 V to 1.8V, at which point His-to atrial interval (HAI) goes above threshold 445, indicating loss of His bundle capture; para. 87: “As illustrated in FIG. 4, HAIs corresponding to HBP pulses with pacing amplitudes of 2.1V, 2.0V, and 1.9V are short, as they all fall below the threshold HAI.sub.TH 445, indicating a fast retrograde conduction and His-bundle capture… When the pacing amplitude is decreased to 1.8V at time T, the HBP pulse 432 does not produce a fast conducted retrograde atrial activity… The HAI 452, corresponding to the HBP pulse 432, is longer than the threshold HAI.sub.TH 445. The HAI transition 441 from a short HAI to a long HAI, when exceeding a threshold value HAI.sub.TH, indicates that the HBP pulse 432 does not capture the His bundle, with or without para-Hisian myocardial capture. That is, the HBP pulse 432 results in a para-Hisian capture, or a complete LOC”); 
for each pacing pulse amplitude, of the different pacing pulse amplitudes used during the pacing of the patient's His bundle, determine a respective stimulation-to-atrial sense (stim-to-AS) interval corresponding to a length of time between when a said His pacing pulse having the pacing pulse amplitude is delivered and when a respective atrial sensed event occurs (Fig. 4, HAIs corresponding to each pacing pulse amplitude; Para. 14: “the control circuit that may be configured to determine retrograde conduction timing including a His-to-atrial interval (HAI) between a HBP pulse and the sensed atrial activation in response to the HBP pulse”); 
detect how many increases to the stim-to-AS interval occurred, if any, in response to the pacing pulse amplitudes being gradually decremented over time until the loss of His or RV myocardium capture occurs; and determine whether atrial capture occurred, during the pacing of the patient's His bundle, based on results of the detecting how many increases to the stim- to-AS interval occurred, if any (Fig. 4 depicts no increases in HAI until 1.8 V pacing amplitude, where HAI increases above HAI threshold 445, indicating loss of His bundle capture; see para. 87).
Regarding claims 2 and 9, Casavant discloses the controller is also configured to: identify a corresponding pacing pulse amplitude at which each of the one or more increases to the stim-to-AS interval occurred, if one or more increases to the stim-to-AS interval are detected (Fig. 4, increase in HAI at 1.8 V); and determine whether atrial capture occurred, during the pacing of the patient's His bundle, also based on the corresponding pacing pulse amplitude at which at least one of the one or more increases to the stim-to-AS interval occurred (Para. 87).
Regarding claim 3, Casavant discloses determining whether atrial capture occurred comprises: determining that atrial capture occurred, if there were zero detected increases to the stim-to-AS interval in response to the pacing pulse amplitudes being gradually decremented over time until the loss of His or RV myocardium capture occurs (Fig. 4, zero detected increases to HAI as pacing amplitude decreased from 2.1 V to 1.9 V, corresponding to atrial capture detection; para. 87: “As illustrated in FIG. 4, HAIs corresponding to HBP pulses with pacing amplitudes of 2.1V, 2.0V, and 1.9V are short, as they all fall below the threshold HAI.sub.TH 445, indicating a fast retrograde conduction and His-bundle capture”).
Regarding claims 4 and 10, Casavant discloses the controller is configured to: determine that an atrial capture threshold is below a capture threshold of the His bundle in response to determining that atrial capture occurred because there were zero detected increases to the stim-to-AS interval in response to the pacing pulse amplitudes being gradually decremented over time until the loss of His or RV myocardium capture occurs (Fig. 4, HAI does not increase and stays below HAI threshold 445 in response to decrease of pacing amplitudes from 2.1 V to 1.9 V, indicating atrial capture; Para. 87: “As illustrated in FIG. 4, HAIs corresponding to HBP pulses with pacing amplitudes of 2.1V, 2.0V, and 1.9V are short, as they all fall below the threshold HAI.sub.TH 445, indicating a fast retrograde conduction and His-bundle capture”).
Regarding claims 6 and 11, Casavant discloses the controller is also configured to: determine an atrial capture threshold if atrial capture occurred (Fig. 4 & Para. 87 describe methods for determining HBP threshold representing minimum stimulation strength necessary to produce His-bundle capture); and select a pacing pulse amplitude, at which to perform further pacing of the patient's His bundle, that is below the atrial capture threshold and above the amplitude at which loss of His or RV myocardium capture occurs (Para. 87: “The pacing threshold test circuit 233 may then determine the HBP threshold to be approximately 1.9V, representing a minimum stimulation strength required to produce His-bundle capture. A safety margin may be added to the determined HBP threshold to improve the probability of His bundle capture”, i.e., HBP threshold may be higher than 1.9 V via safety margin, for example a safety margin of 0.1 V, resulting in effective 2.0 V HBP threshold. Fig. 4 depicts applying 1.9 V pacing pulse amplitude which is below this threshold and above 1.8 V at which loss of His bundle capture occurs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Casavant in view of Ghosh et al. (US 2019/0192860) (hereinafter Ghosh).
Regarding claim 7, Casavant does not disclose the method is used during an implant procedure to help select a location for chronic implant of a lead and/or electrode that is to be used for pacing of the patient's His bundle.
Ghosh, however, teaches evaluation of His bundle pacing therapy (Abstract), including determining whether one or more selected His bundle pacing parameters are acceptable, such as selected location information (e.g., location information for the electrodes to target the His bundle) (Para. 24) and assisting a user in selecting an implant location for the at least one implantable electrode to deliver the His bundle pacing therapy (Para. 131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Casavant such that the method is used during an implant procedure to help select a location for chronic implant of a lead and/or electrode that is to be used for pacing of the patient's His bundle. Making this modification would be useful for determining whether one or more selected His bundle pacing parameters are acceptable and assisting a user in selecting an implant location for the at least one implantable electrode to deliver the His bundle pacing therapy, as taught by Ghosh.
Potentially Allowable Subject Matter
Claim 5 would be potentially allowable if rewritten (1) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and (2) to overcome the rejection under 35 U.S.C. 101 set forth in this Office action, and (3) to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest the limitations of claim 5 as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (US 2020/0406041) discloses His-Purkinje system capture detection (Abstract);
Min (US 2020/0330771) discloses method for monitoring types of capture (Abstract);
Ghosh (US 2019/0290918) disclose monitoring of His bundle pacing capture (Abstract);
Sheldon (US 2019/0134405) discloses method for determining His bundle pacing capture (Abstract);
Markowitz (US 5601615) discloses atrial and ventricular capture detection and threshold-seeking pacemaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792